          Case 1:21-cv-03424-VEC Document 1 Filed 04/19/21 Page 1 of 25




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------------X   Case No.: 21-cv-3424
 EGYY MERCADO,
                                                                               COMPLAINT
                            Plaintiff,

                 - against -                                               PLAINTIFF DEMANDS
                                                                             A TRIAL BY JURY
 WILLIAM F. RYAN COMMUNITY HEALTH
 CENTER, INC. d/b/a RYAN HEALTH,

                             Defendant.
 ----------------------------------------------------------------------X

        Plaintiff EGYY MERCADO, by her attorneys, PHILLIPS & ASSOCIATES, Attorneys at

Law, PLLC, hereby complains of Defendant, upon information and belief, as follows:

                                         NATURE OF THE CASE

1.      Plaintiff complains pursuant to The Americans with Disabilities Act of 1990, 42 U.S.C.

§ 12101, et seq. (“ADA”), the Family and Medical Leave Act, 29 U.S.C. § 2601, et seq.

(“FMLA”), the Age Discrimination in Employment Act of 1967, as amended (“ADEA”), the

New York State Human Rights Law, New York State Executive Law § 296, et seq.

(“NYSHRL”), and New York City Human Rights Law, New York City Administrative Code §

8-107 et seq. (“NYCHRL”), and seeks damages to redress the injuries Plaintiff suffered as a result

of being discriminated against on the basis of her age, disability, familial status and caretaking

responsibilities and terminated by her employer in retaliation for taking a legally protected

leave of absence.

                                    JURISDICTION AND VENUE

2.      Jurisdiction of this Court is proper under 28 U.S.C. §§1331, 42 U.S.C. §2000e-5(f)(3),

and 29 U.S.C. § 2617.
         Case 1:21-cv-03424-VEC Document 1 Filed 04/19/21 Page 2 of 25




3.     The Court has supplemental jurisdiction over the claims of Plaintiff brought under state

and city laws pursuant to 28 U.S.C. §1367.

4.     Venue is proper in this Court pursuant to 28 U.S.C. §1391(b)(2), as a substantial part of

the actions or omissions giving rise to the claims for relief, occurred within this judicial district.

                              PROCEDURAL PREREQUISITES

5.     Plaintiff timely filed a complaint, upon which this Complaint is based, with the New

York State Division of Human Rights (“SDHR”) and her complaint was dual-filed with the United

States Equal Employment Opportunity Commission (“EEOC”).

6.     Plaintiff received a Notice of Right to Sue from the EEOC, dated January 19, 2021,

concerning the herein charges of discrimination. A copy of the Notice is annexed hereto.

7.     This action is being commenced within 90 days of receipt of said Notice of Right to Sue.

                                             PARTIES

8.     Plaintiff EGYY MERCADO (hereinafter “Plaintiff”) is 45 years-old and a resident of the

State of New York, New York County.

9.     At relevant all times, Plaintiff was employed as a Licensed Practical Nurse by WILLIAM

F. RYAN COMMUNITY HEALTH CENTER, INC. dba RYAN HEALTH, at their headquarters

location at 110 West 97th Street, New York, New York.

10.    Defendant WILLIAM F. RYAN COMMUNITY HEALTH CENTER, INC. dba RYAN

HEALTH (hereinafter, “Defendant”) is a domestic, not-for-profit corporation engaged in the

business of healthcare services.

11.    Defendant is an “employer” under the relevant statutes and employs more than 50

employees within a 75-mile radius of Plaintiff’s workplace.

12.    At all relevant times, Plaintiff was an employee of Defendant.



                                                  2
          Case 1:21-cv-03424-VEC Document 1 Filed 04/19/21 Page 3 of 25




                                     MATERIAL FACTS

13.     On August 23, 2017, Plaintiff began working for Defendant as a Licensed Practical Nurse.

Her employment commenced with a probation period of three months.

14.     Notably, during Plaintiff’s job interview before being offered the position, she disclosed

that she was five months pregnant and also suffered from a medical condition.

15.     In or about September 2017, Plaintiff complained to her supervisor, Indira Cordero

(“Cordero”), that she was being bullied by a co-worker. Cordero seemed pleased with Plaintiff’s

complaint and responded, in sum and substance, “Great. I can use your complaint against her to

try to get rid of her,” adding, “She is old [and] always complaining about pain.”

16.     Cordero asked Plaintiff to email her a formal complaint by email. When Plaintiff did so,

Cordero seemed displeased, and remarked that the complaint was not strong enough.

17.     During Plaintiff's probation period, she received strong job performance reviews and

positive feedback from patients.

18.     On October 2, 2017, Plaintiff’s probation period ended, and she began working for

Defendant as a full-time employee, earning $29 per hour.

19.     Meanwhile, Cordero told Plaintiff to speak with Associate Director of Human Resources,

Jemima Fernández (“Fernández”) about the bullying co-worker. Cordero attempted to coach

Plaintiff on what to say to Human Resources (“HR”), telling her to exaggerate the details so that

Defendant would have an excuse to fire the older co-worker.

20.     During the meeting with HR, Fernández read aloud an emailed complaint that was

purportedly written by Plaintiff but had been significantly altered and included statements that

Plaintiff did not make, such as claims that she felt unsafe at work due to the co-worker and feared

for her life.



                                                3
         Case 1:21-cv-03424-VEC Document 1 Filed 04/19/21 Page 4 of 25




21.     Plaintiff confirmed that she did not write the email and felt it was an exaggeration.

Fernández abruptly ended the meeting and directed Plaintiff to return to her jobsite.

22.     Shortly after Plaintiff’s meeting with Fernández, Cordero asked Plaintiff how the meeting

went. Plaintiff told her that it went okay, to which Cordero replied that she and Fongho were

going to get rid of most of the nursing staff because “they were old and lazy.”

23.     In or about November 2017, Plaintiff again complained about bullying from co-workers.

When Cordero and Executive Director Bob Fongho met with Plaintiff about her complaints, they

told her to learn to defend herself, and went on to say that Plaintiff should not worry because they

were getting rid of all of the “old” nurses because they “looked old” and had “low productivity.”

24.     Throughout her employment with Defendant, her supervisors often remarked about a link

between employees’ ages and their job performance.

25.     In November 2017, Plaintiff recommended a former co-worker of hers who had also

previously worked with Cordero for a medical assistant position with Defendant. Cordero

responded, “Hell no, Bob would kill me. I don’t want any old nurses, we are trying to get rid of

the ones we have.”

26.     Plaintiff replied that she was the same age as the person she was recommending, to which

Cordero responded, “But you don’t look like it.” Cordero then warned Plaintiff not to call out

(i.e., not to use paid time off), always arrive on time at work, not get “slow,” and try not to get

sick.

27.     Thereafter, Plaintiff began to feel that she was under increased scrutiny by management

due to her age.

28.     Because age was always an issue with her supervisors, Plaintiff felt compelled to

outperform her younger colleagues, even though her advanced maternal age made her pregnancy



                                                 4
         Case 1:21-cv-03424-VEC Document 1 Filed 04/19/21 Page 5 of 25




a risky one.

29.    When Plaintiff asked Cordero for help carrying heavy boxes for long distances, Cordero

-- instead of arranging for assistance for a pregnant employee being asked to move heavy boxes

-- told her to push the heavy boxes with her feet.

30.    Upon information and belief, Cordero did this in retaliation for Plaintiff’s failure to

cooperate in trying to rid Defendant of an older nurse.

31.    In December 2017, Plaintiff prepared for her maternity leave, which she planned to begin

on December 15, 2018.

32.    On or about December 13, 2017, Cordero advised Plaintiff that HR Representative Ivette

Fuentes had stated that Plaintiff would have to restart her probationary period when she returned

from maternity leave.

33.    Plaintiff called Fuentes and she confirmed that Plaintiff would have to restart her

probationary period when she returned from maternity leave. She also stated that Plaintiff was

not entitled to any pay while on leave.

34.    On or about December 14, 2017, when Plaintiff was nine months pregnant, she

experienced pregnancy-related pains. Plaintiff told Cordero about the pain; however, Cordero

looked upset and responded, “You better not tell me you are not coming in tomorrow. I have no

one else to do vaccines but you. You better come in to work tomorrow.”

35.    On December 23, 2017, Plaintiff gave birth with an emergency induction due to

complications.

36.    Plaintiff then commenced maternity leave.

37.    On February 26, 2018, Plaintiff returned to work from maternity leave. Upon her return,

Plaintiff noticed that all of the older nurses were no longer employed by Defendant and had been



                                                 5
        Case 1:21-cv-03424-VEC Document 1 Filed 04/19/21 Page 6 of 25




replaced by nurses aged in their twenties.

38.    During her leave, Defendant hired nurse supervisor, Marlene Zapata (“Zapata”), who

Plaintiff had worked with at her previous job.

39.    Upon seeing Plaintiff, Zapata mentioned Plaintiff’s illness in front of Cordero stating, “It

is so great to see you doing better. Last time I saw you, you looked disoriented and very skinny,”

referring to symptoms and effects of Plaintiff’s medical condition, Maniere’s disease.

40.    From then on, Plaintiff noticed a change in the demeanor of Cordero and Fongho towards

her. They stopped greeting Plaintiff and avoided eye contact with her at the workplace.

41.    In March 2018, Cordero informed Plaintiff that Plaintiff would begin working with a

doctor instead of administering vaccinations. Shortly after this change, Defendant hired a new

nurse, aged approximately in her twenties, Yliana Liriano (“Liriano”), to administer vaccinations.

42.    Liriano routinely called in sick to work and repeatedly asked Plaintiff to cover for her.

Plaintiff advised Liriano that she should not call out so often because Defendant had just hired

her; however, Liriano responded that she doubted anyone would discipline her.

43.    Other new nurses also frequently called out of work but faced no discipline. Judy Aristy

routinely called out of work due to relationship problems with her boyfriend or because she drank

too much alcohol the night before. Cordero and Fongho were aware that Aristy called out of work

for these reasons but did not discipline her. However, Plaintiff faced discipline and ridicule from

management when she called out of work.

44.    For example, when Plaintiff called out one day to care for her daughter when she was ill,

Plaintiff was reprimanded.

45.    In addition, Plaintiff was not assigned overtime shifts she requested. The shifts were given

to younger nurses, even though overtime was supposed to be assigned by seniority and Plaintiff



                                                 6
         Case 1:21-cv-03424-VEC Document 1 Filed 04/19/21 Page 7 of 25




had greater seniority than these younger nurses.

46.    In May 2018, Plaintiff asked Fuentes when her probationary period would end so that she

could access her health benefits. Fuentes replied that she was unsure. Plaintiff then called

Defendant’s benefits provider, who informed her that her probationary period had ended in March

2018 but refused to provide her benefits information because HR failed to inform them that she

completed her probationary period.

47.    On June 4, 2018, Plaintiff sustained a deep laceration on her hand that was exacerbated

by her neurological condition. The pain caused Plaintiff to call out of work one day but she

returned to work the following day.

48.    Upon returning to work, Plaintiff found the pain to be unbearable and was forced to call

out of work the next day. Zapata responded by telling Plaintiff that it was unacceptable to call out

of work twice in the same week and that Fongho did not care if she was sick or injured.

49.    Although about four other nurses called out on the very same day that Plaintiff did,

Plaintiff was the only nurse to be threatened and disciplined.

50.    Despite the fact that Plaintiff had accrued, unused sick days, Zapata told Plaintiff that

Fongho would not tolerate any more sick-days from Plaintiff.

51.    Plaintiff told Zapata that she was not being treated as other nurses were and felt that she

was being singled out for discipline.

52.    Instead of responding to Plaintiff’s complaint, management instead issued write-ups to

Plaintiff for her June 2018 absences.

53.    On July 9, 2018, Plaintiff experienced problems related to her medical condition and

needed to call out sick.

54.    In July, Cordero and Zapata told Plaintiff that she would be written up for her absences.



                                                 7
          Case 1:21-cv-03424-VEC Document 1 Filed 04/19/21 Page 8 of 25




Plaintiff asked why she would be written despite her strong attendance record. Cordero and

Zapata told Plaintiff that Fongho ordered it because she had not come in on a day that other nurses

had called out.

55.      Cordero and Zapata warned Plaintiff that another absence would result in another write-

up and three write-ups would be grounds for termination.

56.      On July 12, 2018, Defendant issued Plaintiff a disciplinary memorandum for calling out

sick. Plaintiff refused to sign the document without the presence of her union representatives.

57.      In July 2018, Plaintiff contacted the EEOC for assistance. An EEOC representative

suggested that Plaintiff inquire about and apply for intermittent FMLA leave.

58.      On August 20, 2018, Plaintiff’s neurologist advised her that she could continue working

while she was not experiencing symptoms, but that she does qualify for intermittent FMLA leave

for the times when her illness flared up, and filled out the appropriate paperwork for intermittent

leave.

59.      When Plaintiff submitted the FMLA documents to Fongho he appeared angry and asked

her, “Who told you about this?” and “Who told you can submit these documents?”

60.      Plaintiff told Fongho that Cordero had mentioned intermittent FMLA and that she had a

pre-existing health condition. Fongho replied, “I don’t care about your pre-existing health

condition” and “I don’t have to accept this.”

61.      Fongho told Plaintiff that he was going to send her to a doctor to verify her medical

condition. Plaintiff told Fongho that she had been seeing her own neurologist regarding her

condition for years. Fongho told Plaintiff that whoever had spoken to her about intermittent

FMLA leave would be in “big trouble.”

62.      Fongho ended the meeting with Plaintiff by angrily telling her to take her papers and leave.



                                                  8
         Case 1:21-cv-03424-VEC Document 1 Filed 04/19/21 Page 9 of 25




63.     In the following days, HR Manager, Arlene Carmona (“Carmona”), told Plaintiff that she

needed additional documentation to support her request for intermittent FMLA leave. Plaintiff

supplied it.

64.     Two days after submitting those forms, Carmona approached Plaintiff while she was

working at the nurse’s station and, in the presence of colleagues said, in sum and substance, “You

know, we don’t feel it’s safe for you to be here.” When Plaintiff replied that she was fine, Carmona

said, in sum and substance, “We are concerned and think you should not be here at work.” Despite

Plaintiff’ protestations, Carmona repeated, in sum and substance, “We just don’t feel it is safe.

What if you have an attack right now?”

65.     After that incident, Plaintiff was constantly monitored by Liriano or another new nurse

who had been hired as the new Lead LPN, Rebecca. Although Plaintiff was significantly more

experienced than those nurses, they constantly micromanaged and questioned Plaintiff.

66.      Liriano would make comments to Plaintiff such as “Are you ok?” or “You look dizzy,

out of it today.” Liriano would also ask if Plaintiff had taken medication and what medication she

was taking.

67.     In September 2018, Defendant hired another nurse to administer vaccinations and forced

Plaintiff to train her.

68.     On or about September 21, 2018, when Plaintiff was scheduled for an overtime shift the

following day, Defendant removed Plaintiff from the schedule and scheduled a medical assistant

in her place, despite needing a nurse to administer medications during those shifts.

69.     In September of 2018, Plaintiff had a family emergency and notified the supervisor in

charge that day, Acting Director of Nursing, Jessina Wachtelhausen, that she had to leave at once.

70.     Wachtelhausen initially refused to allow Plaintiff to leave to attend to her family crisis.



                                                 9
        Case 1:21-cv-03424-VEC Document 1 Filed 04/19/21 Page 10 of 25




Wachtelhausen put Plaintiff in an office and instructed her to wait there. Although Plaintiff

informed Wachtelhausen that her son had been injured, Wachtelhausen refused to allow Plaintiff

to leave. Wachtelhausen told Plaintiff that, if she left, she risked losing her job. Wetchelhausen

eventually let Plaintiff leave, but only after Plaintiff spoke to multiple other supervisors. In

contrast, Plaintiff was aware of multiple occasions when other nurses were permitted to leave

work early without delay.

71.    On September 28, 2018, Fernández called Plaintiff into her office and told her that

Defendant would be placing her on medical leave until it could clarify her medical condition.

Fernández stated that she did not feel safe with Plaintiff in the workplace and required additional

information from Plaintiff’s neurologist, despite the fact that Plaintiff had been cleared for work

by her doctor twice already.

72.    Fernández told Plaintiff to clean out her locker and to submit new intermittent FMLA

documents by October 29, 2018. Fernández stated that if she did not hear from Plaintiff by that

date, she would assume Plaintiff would not be complying.

73.    Plaintiff was thereby forced to take sick leave and use her accrued time for it.

74.    On October 19, 2018, Plaintiff provided Fernández further medical documentation

proving she was capable of working; however, Fernández requested yet further information and

continued to require Plaintiff to be on leave.

75.    On November 7, 2018, Plaintiff went to pick up new medical documentation from

Defendant and was advised that Fuentes had misinformed her when she stated Plaintiff could not

receive compensation during her maternity leave. Fuentes had intentionally misrepresented to

Plaintiff her eligibility for benefits and failed to inform her that her probationary period had ended

in March 2018, causing Plaintiff to miss out on further health benefits. Although Plaintiff applied



                                                 10
        Case 1:21-cv-03424-VEC Document 1 Filed 04/19/21 Page 11 of 25




for benefits once she learned she had been eligible, her application was rejected as too late.

76.    In or about November 2018, Defendant required Plaintiff to complete a new set of medical

questionnaires although her doctor had repeatedly informed Defendant that Plaintiff was cleared

to work.

77.    Subsequently, after Plaintiff’s then-attorney contacted Defendant, Defendant finally

cleared Plaintiff to return to work on November 19, 2018.

78.    Upon returning to work, Defendant changed Plaintiff’s schedule and job duties. Defendant

prohibited Plaintiff from administering vaccinations despite multiple clearances provided by her

doctor. Defendant changed Plaintiff’s hours knowing that it was difficult for her to work an earlier

shift due to needing to take her children to school. Defendant assigned Plaintiff to work with a

difficult doctor who is extremely fast-paced, despite the fact that Plaintiff’s previous experience

was mostly administering vaccinations.

79.    Plaintiff’s co-worker told her, in sum and substance, “Oh, they are giving you hell; they

put you to work with Dr. Hailey because you just got back from medical leave and she has

reported two nurses already for not working well or being slow, the supervisors are setting you

up.”

80.    Defendant continued to permit absences from other employees for reasons not related to

disabilities, despite admonishing Plaintiff for absences related to her illness.

81.    Cordero informed Plaintiff that she had no sick time and must schedule her doctor

appointments once she had accumulated more time. Cordero further stated, in sum and substance,

“If you cannot come to work by 10 a.m., don’t bother coming.”

82.    On November 29, 2018, Plaintiff was reprimanded regarding a urine specimen that was

processed by a different employee.



                                                 11
        Case 1:21-cv-03424-VEC Document 1 Filed 04/19/21 Page 12 of 25




83.    Additionally, Defendant held a meeting as a result of Plaintiff’s absences despite her

providing medical documentation in support of the need for absences.

84.    In December 2018, Plaintiff filed a HR complaint against Liriano, noting that Liriano

often made disparaging comments about Plaintiff’s age, such as, in sum and substance, “Why do

you work so many hours? Someone your age should go home and rest.” And “We forget you just

had a baby; it’s strange to see someone your age still having kids.”

85.    Upon information and belief, Liriano was never disciplined for her ageist comments to

Plaintiff or any of her other inappropriate behavior toward Plaintiff.

86.    In or about December 2018, Plaintiff filed a complaint with HR and against Cordero and

Fongho for discrimination.

87.    In January 2019, Defendant summoned Plaintiff for a meeting without providing her

enough time to make arrangements for a delegate to be present. Cordero and Zapata manufactured

pretextual performance issues during the meeting as a form of retaliation against Plaintiff. They

accused Plaintiff of documentation errors, unprofessional and disrespectful behavior, including

but not limited to: slamming doors, snatching a glue stick out of Zapata’s hand, and trying to

convince other nurses to file complaints against Liriano.

88.    The accusations against Plaintiff were fabricated and baseless. Plaintiff questioned why

these issues were never previously addressed by Defendant. Plaintiff had always conducted

herself in a professional manner and never slammed the door leaving an office, nor did she snatch

a glue stick out of Zapata’s hand.

89.    Additionally, they accused Plaintiff of being rude with a doctor; however, Plaintiff always

remained professional with the doctor in question, even when he yelled at her in the middle of the

hallway.



                                                12
        Case 1:21-cv-03424-VEC Document 1 Filed 04/19/21 Page 13 of 25




90.     Defendant continued to rearrange Plaintiff’s schedule without providing notice and

refused to post her on the actual schedule.

91.     On February 25, 2019, Plaintiff disclosed to Defendant that she was again pregnant.

92.     On March 13, 2019, Plaintiff’s neurologist advised that she take a medical leave because

she was experiencing some pregnancy complications and her Meniere’s condition was

exacerbated.

93.     Plaintiff submitted medical documentation corroborating her need for leave accordingly;

however, Defendant continued to seek additional information. Plaintiff’s doctor had previously

answered the questions and provided the information that Defendant requested again.

94.     Despite Plaintiff’s sensitive situation and doctor’s recommendation that she stay home

and rest, Defendant demanded that she provide additional information, knowing that she would

have to travel to her doctor in order to provide the extraneous information requested. Plaintiff’s

doctor also had limited availability to see her, which in turn delayed the submission of her

paperwork. Defendant threatened Plaintiff that if she did not submit the additional information by

March 19, 2019, that she would be facing disciplinary action.

95.     On May 21, 2019, Plaintiff’s medical benefits were suspended.

96.     On May 26, 2019, despite Plaintiff’s already having submitted the necessary

documentation for disability and FMLA leave, Defendant advised that it did not have such forms

within Plaintiff’s file.

97.     In or about August 2019, Plaintiff was told she was not eligible for paid maternity leave

because she had taken disability leave during her pregnancy.

98.     In September of 2019, Plaintiff gave birth prematurely. She then took maternity leave,

which was unpaid.



                                               13
        Case 1:21-cv-03424-VEC Document 1 Filed 04/19/21 Page 14 of 25




99.     In January of 2020, as Plaintiff neared the end of her maternity leave, Fernández emailed

her to ask when she would go back to work. Plaintiff provided her with a January date.

100.    Defendant proceeded to complicate Plaintiff’s return to work. Defendant insisted that

Plaintiff have her neurologist complete a new questionnaire. Defendant informed Plaintiff that

she could not be cleared to work unless she had it completed.

101.    Plaintiff’s neurologist recommended that she obtain workplace accommodations for her

disability. Those accommodations included no heavy lifting, no standing for more than thirty

minutes, and no exposure to bright lights.

102.    The accommodations would not pose an undue hardship on Defendant as Plaintiff did not

normally lift heavy objects, never stood for more than thirty minutes, and had access to dimly lit

rooms on the job.

103.    Fernández initially rejected the documentation from Plaintiff’s neurologist, stating that

the forms were illegible. Fernandez later claimed that the accommodations could not be met.

104.    Plaintiff offered to have her neurologist speak directly with HR but no one in HR was ever

available for a call.

105.    In or about March 2020, Plaintiff received an email stating that, due to the COVID-19

pandemic, she was required to return to work immediately and, since she had not provided them

with the medical clearance they needed, she was terminated.

106.    Based on the foregoing, Defendant discriminated against Plaintiff based on age, and

disability and also subjected her to unlawful retaliation.

107.    Defendant treated Plaintiff differently than similarly-situated employees without her age

or disability with respect to their terms and conditions of employment. These actions of

discrimination and retaliation substantially interfered with Plaintiff’s employment.



                                                 14
        Case 1:21-cv-03424-VEC Document 1 Filed 04/19/21 Page 15 of 25




108.   As a result of Defendant’s unlawful discriminatory and retaliatory practices, Plaintiff

suffered significant financial ramifications, humiliation, outrage, and mental anguish for which

Plaintiff claims compensatory damages.

109.   Plaintiff has been unable, despite reasonable efforts, to find comparable employment.

110.   Plaintiff’s protected activity put Defendant on notice that she was requesting a reasonable

accommodation for her illness.

111.   However, Defendant failed to make any reasonable accommodation for Plaintiff or offer

Plaintiff any information regarding her eligibility for any leave, including under the FMLA.

112.   Plaintiff understood that her termination was in retaliation for requesting accommodations

and requesting intermittent medical leave due to her illness, as well as due to her age.

113.   Contrary to the law, Defendant failed/refused to engage in any meaningful interactive

process with Plaintiff with respect to her disability accommodation request. Defendant also failed

to provide any reasonable accommodation or engage in the interactive process to determine

whether a reasonable accommodation could be suggested to Plaintiff

114.   Instead, Defendant terminated Plaintiff’s employment.

115.   Defendant does not have a justifiable nor reasonable excuse for terminating Plaintiff’s

employment.

116.   Defendant’s stated reason for terminating Plaintiff’s employment was pretextual.

117.   But for Plaintiff’s disability, Defendant would not have terminated Plaintiff.

118.   Plaintiff had, and/or Defendant perceived that she had, a physical impairment that

substantially limits one or more of her major life activities.

119.   But for Plaintiff’s disability, perceived disability and/or need for a reasonable

accommodation, Defendant would not have terminated her employment.



                                                 15
        Case 1:21-cv-03424-VEC Document 1 Filed 04/19/21 Page 16 of 25




120.   Upon information and belief, Defendant is aware of its obligations under the ADA, the

FMLA, the NYSHRL, and the NYCHRL.

121.   Defendant is aware of its legal duty and obligation to engage in an interactive process and

to assess an employee’s need for accommodations when the employee places Defendant on notice

of a medical need/disability.

122.   As a result of Defendant’s actions, Plaintiff feels extremely humiliated, degraded,

victimized, embarrassed, and emotionally distressed.

123.   As a result of the acts and conduct complained of herein, Plaintiff has suffered a loss of

income, the loss of a salary, bonus, benefits, and other damages. Plaintiff has also suffered future

pecuniary losses, emotional pain, suffering, inconvenience, loss of enjoyment of life, and other

non-pecuniary losses. Plaintiff has further experienced severe emotional and physical distress.

124.   Plaintiff was, and remains, a qualified individual who can perform the essential functions

of her employment with or without a reasonable accommodation as defined by § 12111(8) of the

ADA.

125.   Defendant’s conduct was malicious, willful, outrageous, and conducted with full

knowledge of the law, and/or violation thereof.

126.   As such, Plaintiff demands punitive damages against Defendant.

                            AS A FIRST CAUSE OF ACTION
                        FOR DISCRIMINATION UNDER THE ADA

127.   Plaintiff repeats, reiterates, and realleges each and every paragraph above as if said

paragraphs were more fully set forth herein at length.

128.   Plaintiff claims Defendant violated the Americans with Disabilities Act of 1990 (Pub. L.

101-336) (ADA), as amended, as these titles appear in volume 42 of the United States Code,

beginning at section 12101.


                                                16
        Case 1:21-cv-03424-VEC Document 1 Filed 04/19/21 Page 17 of 25




129.   Title 42 of the Americans with Disabilities Act of 1990, Chapter 126, Subchapter I,

Section 12112, Discrimination [Section 102] states: “(a) General rule. - No covered entity shall

discriminate against a qualified individual on the basis of disability in regard to job application

procedures, the hiring, advancement, or discharge of employees, employee compensation, job

training, and other terms, conditions, and privileges of employment.”

130.   Plaintiff is physically impaired due to her diagnosis of Meniere's disease.

131.   At all relevant times, Plaintiff was qualified as “disabled” pursuant to the ADA because

she was actually impaired as described in 42 U.S.C. § 12102(1)(A).

132.   At all relevant times, Plaintiff was qualified to perform the essential duties of the Licensed

Practical Nurse position with the requested reasonable accommodation.

133.   Plaintiff requested reasonable accommodations from Defendant.

134.   Defendant was aware of Plaintiff’s disability and need for the accommodations.

135.   Defendant did not make a good faith effort to accommodate Plaintiff’s disability.

136.   Defendant discriminated against Plaintiff in violation of the ADA by refusing to

accommodate her disability and terminating her employment because of her disability.

137.   Defendant does not have a justifiable reasonable excuse for terminating Plaintiff’s

employment.

138.   Defendant’s failure to accommodate Plaintiff’s disability and termination of Plaintiff's

employment due to her disability was the direct and proximate cause of Plaintiff’s injuries,

damages, and losses.

139.   Defendant acted with malice or reckless indifference to Plaintiff’s federally protected

rights under the ADA when it refused to provide a reasonable accommodation for her disability.




                                                17
        Case 1:21-cv-03424-VEC Document 1 Filed 04/19/21 Page 18 of 25




                           AS A SECOND CAUSE OF ACTION
                          FOR RETALIATION UNDER THE ADA

140.   Plaintiff repeats, reiterates, and realleges each and every paragraph above as if said

paragraph was more fully set forth herein at length.

141.   The ADA prohibits retaliation, interference, coercion, or intimidation against an employee

who engages in protected activity.

142.   42 U.S.C. § 12203 provides:

               Retaliation. No person shall discriminate against any individual
               because such individual has opposed any act or practice made
               unlawful by this chapter or because such individual made a
               charge, testified, assisted, or participated in any manner in an
               investigation, proceeding, or hearing under this chapter.

               Interference, coercion, or intimidation. It shall be unlawful to
               coerce, intimidate, threaten, or interfere with any individual in
               the exercise or enjoyment of, or on account of his or her having
               exercised or enjoyed, or on account of his or her having aided or
               encouraged any other individual in the exercise or enjoyment of,
               any right granted or protected by this chapter.
143.   Plaintiff engaged in protected activity when she asked Defendant for reasonable

accommodations for her disability, including the ability to work from home and leave to recover

from mental illness.

144.   As a direct result of Plaintiff’s request for a reasonable accommodation, Defendant

retaliated against Plaintiff by terminating her employment.

145.   Defendant treated Plaintiff less favorably than her similarly situated counterparts who did

not engage in protected activity.

146.   Defendant interfered with Plaintiff in the exercise and enjoyment of her rights under the

ADA by terminating Plaintiff due to her need for an accommodation.

147.   Defendant’s retaliatory conduct was the direct and proximate cause of Plaintiff’s injuries,

damages, and losses.

                                               18
        Case 1:21-cv-03424-VEC Document 1 Filed 04/19/21 Page 19 of 25




148.    Defendant’s conduct was with malice or reckless indifference to Plaintiff’s federally

protected rights under the ADA.

                      AS A THIRD CAUSE OF ACTION
       FOR INTERFERENCE UNDER THE FAMILY AND MEDICAL LEAVE ACT
149.    Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

this Complaint.

150.    Section 2612(d)(2)(B) of the FMLA, states in pertinent part: “an eligible employee shall

be entitled to a total of 12 workweeks of leave during any 12-month period . . . Because of a

serious health condition that makes the employee unable to perform the functions of the position

of such employee.”

151.    Section 2615(a) of the Family Medical Leave Act, states in pertinent part:

               Interference with rights. (1) Exercise of rights. It shall be unlawful for any
               employer to interfere with, restrain, or deny the exercise of or the attempt
               to exercise, any right provided under this subchapter. (2) Discrimination.
               It shall be unlawful for any employer to discharge or in any other manner
               discriminate against any individual for opposing any practice made
               unlawful by this subchapter.
152.    Defendant is an employer covered by the FMLA pursuant to 29 U.S.C. §2601 et seq.

because it is a private business that employed fifty or more employees for each working day for

at least twenty workweeks in the year prior to Plaintiff’s leave.

153.    Plaintiff is an FMLA-eligible employee because she was employed by Defendant for over

one year prior to requesting FMLA leave and had been employed by Defendant for over 1,250

hours in the twelve-month period prior to her request.

154.    Plaintiff was entitled to intermittent FMLA leave.

155.    Defendant engaged in prohibited conduct under the FMLA by denying Plaintiff’s rights

provided under the Act and refused Plaintiff the requested intermittent FMLA leave.



                                                19
        Case 1:21-cv-03424-VEC Document 1 Filed 04/19/21 Page 20 of 25




156.    Defendant’s action foreclosed Plaintiff’s rights under the FMLA, including but not limited

to, the right to maintain her position.

157.    As a direct and proximate result of Defendant’s wrongful acts and omissions, Plaintiff has

suffered and continues to suffer substantial losses, including past and future lost wages and

benefits. Plaintiff is also entitled to liquidated damages and attorneys’ fees and costs, and other

damages as recoverable by law.

                     AS A FOURTH CAUSE OF ACTION
       FOR RETALIATION UNDER THE FAMILY AND MEDICAL LEAVE ACT

158.    Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

this Complaint.

159.    Section 2615(a) of the Family Medical Leave Act, states in pertinent part:

               Interference with rights. (1) Exercise of rights. It shall be unlawful for any
               employer to interfere with, restrain, or deny the exercise of or the attempt
               to exercise, any right provided under this subchapter. (2) Discrimination.
               It shall be unlawful for any employer to discharge or in any other manner
               discriminate against any individual for opposing any practice made
               unlawful by this subchapter.

160.    Defendant violated these sections as set forth herein.

161.    Upon information and belief, Defendant could have allowed Plaintiff to properly exercise

her FMLA leave.

162.    Instead, Defendant interfered with Plaintiff’s FMLA rights by taking adverse employment

actions against Plaintiff after she requested FMLA leave.

163.    Defendant had no good faith business justification for any of the actions taken against

Plaintiff as alleged herein.

164.    As a result of Defendant’s actions, Plaintiff was extremely humiliated, degraded,

victimized, embarrassed, and emotionally distressed.



                                                20
        Case 1:21-cv-03424-VEC Document 1 Filed 04/19/21 Page 21 of 25




165.   Plaintiff is entitled to the maximum damages allowable under this law.

                       AS A FIFTH CAUSE OF ACTION
            UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT
166.   Plaintiff repeats, reiterates, and re-alleges each and every allegation set forth above with

the same force and effect as if more fully set forth herein.

167.   29 U.S.C. § 623(a) provides that it shall be unlawful employment practice for an

employer:

               [T]o . . . discriminate against any individual with respect to his
               compensation, terms, conditions, or privileges of employment,
               because of such individual’s age.
               [T]o limit, segregate, or classify his employees in any way which
               would deprive or tend to deprive any individual of employment
               opportunities or otherwise adversely affect his status as an
               employee, because of such individual’s age….
168.   By their actions, Defendant and its agents discriminated against Plaintiff with respect to

harassment, hostile environment, wages, promotion, and other terms and conditions of

employment, because of age or age plus sex, in violation of the Age Discrimination in

Employment Act, 29 U.S.C. § 621 et. seq.

169.   As a proximate result of Defendant’s discriminatory actions, Plaintiff has suffered and

will continue to suffer lost wages, benefits, promotional opportunities, commissions and bonuses

and has incurred other damages as a result.

170.   Defendant’s actions constitute a “willful violation” of the ADEA, as that term is used in

29 U.S.C. § 626(b), and Plaintiff is entitled to liquidated damages.

                   AS A SIXTH CAUSE OF ACTION
FOR RETALIATION UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT
171.   Plaintiff repeats, reiterates, and re-alleges each and every allegation set forth above with

the same force and effect as if more fully set forth herein.




                                                 21
        Case 1:21-cv-03424-VEC Document 1 Filed 04/19/21 Page 22 of 25




172.   As outlined above, Defendant violated the ADEA when it retaliated against Plaintiff by

taking adverse employment actions against Plaintiff because she engaged in activity protected by

the ADEA.

173.   As a direct and proximate result of Defendant’s retaliatory conduct in violation of the

ADEA, Plaintiff has suffered, and continues to suffer, monetary and/or economic damages,

including, but not limited to, loss of past and future income, compensation, and benefits, for which

Plaintiff is entitled to an award of damages, attorney’s fees, and costs.

174.   The foregoing conduct, as alleged, constitutes a willful violation of the ADEA within the

meaning of 29 U.S.C § 626(b) and, as a result, Plaintiff is entitled to liquidated damages.

             AS A SEVENTH CAUSE OF ACTION FOR DISCRIMINATION
                      UNDER THE NEW YORK STATE LAW

175.   Plaintiff repeats, reiterates and realleges each and every allegation made in the above

paragraphs of this Complaint as if more fully set forth herein at length.

176.    Executive Law § 296 provides that:

              It shall be an unlawful discriminatory practice: "(a) For an
              employer or licensing agency, because of an individual's age,
              race, creed, color, national origin, sexual orientation, military
              status, sex, disability, predisposing genetic characteristics,
              familial status, marital status, or status as a victim of domestic
              violence, to refuse to hire or employ or to bar or to discharge
              from employment such individual or to discriminate against such
              individual in compensation or in terms, conditions or privileges
              of employment.”
177.   As a result of Defendant’s unlawful discriminatory conduct in violation of the NYSHRL,

Plaintiff has suffered, and continues to suffer, economic loss, for which she is entitled to an award

of monetary damages and other relief.

178.   Defendant’s unlawful discriminatory actions constitute malicious, willful, and wanton

violations of the NYSHRL, for which Plaintiff is entitled to an award of punitive damages.



                                                 22
         Case 1:21-cv-03424-VEC Document 1 Filed 04/19/21 Page 23 of 25




                  AS A EIGHTH CAUSE OF ACTION FOR RETALIATION
                         UNDER THE NEW YORK STATE LAW

179.    Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

this Complaint as if more fully set forth herein at length.

180.    Executive Law § 296 provides that, “7. It shall be an unlawful discriminatory practice for

any person engaged in any activity to which this section applies to retaliate or discriminate against

any person because he or she has filed a complaint, testified, or assisted in any proceeding under

this article.”

181.    As described above, after Plaintiff engaged in activity protected by the NYSHRL,

Defendant took adverse employment actions against Plaintiff that would dissuade a reasonable

employee from making or supporting a similar complaint of discrimination.

182.    As a result of Defendant’s retaliatory conduct in violation of the NYSHRL, Plaintiff is

entitled to an award of punitive damages.

                 AS A NINTH CAUSE OF ACTION FOR DISCRIMINATION
                          UNDER THE NEW YORK CITY LAW

183.    Plaintiff repeats, reiterates and realleges each and every allegation made in the above

paragraphs of this Complaint as if more fully set forth herein at length.

184.     The Administrative Code of City of New York § 8-107(1)(a) provides that

                 It shall be an unlawful discriminatory practice: for an employer or
                 an employee or agent thereof, because of the actual or perceived
                 age, race, creed, color, national origin, gender, disability, marital
                 status, partnership status, caregiver status, sexual and reproductive
                 health decisions, sexual orientation, uniformed service or alienage
                 or citizenship status of any person... to refuse to hire or employ or
                 to bar or to discharge from employment such person or to
                 discriminate against such person in compensation or in terms,
                 conditions or privileges of employment.




                                                  23
          Case 1:21-cv-03424-VEC Document 1 Filed 04/19/21 Page 24 of 25




185.      As described above, Defendant discriminated against Plaintiff on the basis of her caregiver

status and her disability in violation of the NYCHRL by, including but not limited to, subjecting

her to disparate working conditions, and denying her the opportunity to work in an employment

setting free of unlawful discrimination and harassment.

186.      As a result of Defendant’s unlawful discriminatory conduct in violation of the NYCHRL,

Plaintiff has suffered, and continues to suffer, economic loss, for which she is entitled to an award

of monetary damages and other relief.

187.      Defendant’s unlawful discriminatory actions constitute malicious, willful, and wanton

violations of the NYCHRL, for which Plaintiff is entitled to an award of punitive damages.

                    AS A TENTH CAUSE OF ACTION FOR RETALIATION
                           UNDER THE NEW YORK CITY LAW

188.      Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

this Complaint as if more fully set forth herein at length.

189.      The New York City Administrative Code § 8-107(7) provides that it shall be unlawful

discriminatory practice for an employer “to retaliate or discriminate in any manner against any

person because such person has opposed any practices forbidden under this chapter….”

190.      As described above, Plaintiff engaged in protected activities, including making internal

complaints regarding Defendant’s discrimination based on Plaintiff’s disability and caretaker

status.

191.      As a result of Defendant’s retaliatory conduct in violation of the NYCHRL, Plaintiff is

entitled to an award of punitive damages.

                                            JURY DEMAND

192.      Plaintiff requests a jury trial on all issues to be tried.

WHEREFORE, Plaintiff respectfully requests a judgment against the Defendant:


                                                     24
        Case 1:21-cv-03424-VEC Document 1 Filed 04/19/21 Page 25 of 25




A.      Declaring that Defendant engaged in unlawful employment practices prohibited by ADA,

the FMLA, the ADEA, the NYSHRL, and the NYCHRL in that Defendant discriminated and

retaliated against Plaintiff on the basis of her disability and age;

B.      Awarding damages to Plaintiff for all lost wages and benefits resulting from Defendant’s

unlawful discrimination and retaliation, and to otherwise make her whole for any losses suffered

as a result of such unlawful employment practices;

C.      Award Plaintiff liquidated damages pursuant to 29 U.S.C. §2617(a)(1)(A)(iii);

D.      Awarding Plaintiff compensatory damages for mental, emotional and physical injury,

distress, pain and suffering and injury to her reputation in an amount to be proven;

E.      Awarding Plaintiff punitive damages;

F.      Awarding Plaintiff attorneys’ fees, costs, disbursements, and expenses incurred in the

prosecution of the action;

G.      Awarding Plaintiff such other and further relief as the Court may deem equitable, just and

proper to remedy the Defendant’s unlawful employment practices.

Dated: New York, New York
       April 19, 2021
                                                        PHILLIPS & ASSOCIATES,
                                                        ATTORNEYS AT LAW, PLLC

                                                By:     __________/s/_____________
                                                        Marjorie Mesidor
                                                        Joseph Myers
                                                        Attorney for Plaintiff
                                                        585 Stewart Avenue, Suite 410
                                                        Garden City, New York 11530
                                                        (212) 248-7431
                                                        mmesidor@tpglaws.com
                                                        jmyers@tpglaws.com




                                                  25
